Title: To James Madison from Charles Atherton, 15 February 1813 (Abstract)
From: Atherton, Charles
To: Madison, James


15 February 1813, Portland. “Respectfully represents, the subscriber of Portland in the State of Massachusetts: that he wishes for permission to send a Cartel from Portland or Boston to Liverpool the good staunch American Brig Joel Dickinson of the burthen of one hundred & forty eight Tons and 92 feet—five years old and in every respect well fitted and found for such a voyage.
“As no Cartel has been sent during the War from this Section of the Country it is believed that it would prove an accommodation to many of our merchants who are desirous of sending letters. There are prisnors of war in prize Ships frequently arriving here and many now arrived ready to be exchanged or receipted for. This vessel is well calc[u]lated to accommodate at least one hundred passengers.”
